Citation Nr: 0321087	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  00-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an eye impairment to 
include optic nerve atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office in 
New Orleans, Louisiana.  The appeal initially came before the 
Board in September 2002, at which time, the Board requested 
the opinion of a VA specialist concerning the etiology of the 
veteran's optic nerve atrophy.  Pursuant to the Board's 
request, K.R.H, M.D. reviewed the veteran's file in October 
2002.  Dr. H. indicated in a written report that he had 
reviewed the veteran's records and noted his general history, 
as well as his social history.  Dr. H. disclosed that optic 
atrophy has a multitude of causes, including trauma, toxic 
chemicals or drugs, nutritional factors, systemic diseases, 
venereal diseases, tumors, alcoholism, and so forth.  He 
ruled out the veteran's concussive injury from a rocket 
launcher as the cause of the veteran's current optic atrophy 
due to the amount of time between the incurrence of injury 
and the onset of optic atrophy.  Dr. H. opined that the optic 
atrophy would have manifested within several weeks of the 
concussive injury, not 30 years afterward, as is the case 
here.  In reviewing the records, Dr. H. determined there were 
other possible causes pertinent to the veteran's medical 
history and recommended further testing.

In February 2003, the Board reopened the veteran's claim for 
service connection for optic atrophy based on new and 
material evidence in light of Dr. H's recommendations.  At 
the same time, the Board ordered a VA ophthalmology 
examination to include the recommended testing.  Review of 
the file indicates that the only additional medical evidence 
associated with the file since February 2003 appears to be 
several new Goldmann Perimeter Charts for the right and left 
eyes.  The requested testing was not accomplished.  
Accordingly, remedial action must be taken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an ophthalmology 
examination, to include a fluorescent 
treponemal antibody absorption (FTA) 
test.  Send the claims folder to the 
examiner for review.  After the 
examination and review of the evidence in 
the claims folder, including service, VA, 
and private medical records, the 
physician should express opinions as to 
the following:

(a) What was the nature, etiology and 
diagnosis of any venereal disease present 
during service;

(b) What is the diagnosis, if any, of any 
current venereal disease?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current venereal 
disease and his period of service?
 
(d) What is the degree of medical 
probability that there is a causal 
relationship between the current optic 
nerve atrophy and venereal disease during 
his period of service?

The physician should provide the 
rationale for the conclusions reached and 
cite the evidence relied on or rejected 
in forming any opinion.  Of course, the 
questions are not intended to limit the 
physician from discussing any other facts 
or circumstances that would have bearing 
upon the ultimate question of whether 
current optic atrophy disability is 
causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2002); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development is incomplete, or if the 
requested examinations do not include all 
test reports, special studies, or any 
requested findings and/or opinions, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




